Exhibit 10.6

 

EXPENSE REIMBURSEMENT AGREEMENT

 

This Expense Reimbursement Agreement (“Agreement”) is made as of July 17, 2020
(“Effective Date”) by and between Majesco, a California corporation, on behalf
of itself and its affiliates with offices located at 412 Mt. Kemble Avenue,
Suite 110C, Morristown, NJ 07960, (collectively “Majesco”), and Prateek Kumar
Solanki (referred to throughout this Agreement as “Employee”).

 

WITNESSETH:

 

WHEREAS, Company has an expense policy outlined in the “Addendum For The
Company’s Expense Policy” attached to the Majesco Employee Handbook (“Expense
Policy”);

 

WHEREAS, Employee did not submit claims for past expenses within the ninety (90)
day timeframe outlined by the Expense Policy;

 

WHEREAS, the parties have agreed to resolve these outstanding expenses on the
terms and conditions set forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and the terms of this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.On the Company’s next regularly-scheduled payroll date following the Effective
Date, Company shall pay Employee the amount of $100,000 as a one (1) time
payment in full and final reimbursement of all past expenses incurred by
Employee prior to August 31, 2019.

 

2.Employee releases and gives up any and all claims, causes of actions, suits,
debts, dues, sums of money, bills, contracts, controversies, agreements,
promises, obligations, damages, liabilities, judgments, and demands whatsoever,
at law or in equity, which against Company Employee ever had, now has, or can,
shall or may have, by reason of any matter, cause or thing from the beginning of
the world to the date of this Agreement related to reimbursement of expenses
incurred by Employee prior to August 31, 2019. Employee releases all claims,
including those of which Employee is not aware and those not mentioned in this
Agreement.

 

Employee intends that this Agreement shall discharge Company to the maximum
extent permitted by law.

 

3.Employee agrees to adhere by the Expense Policy without exception to the
ninety (90) day timeframe effective as of July 1, 2020.

 

4.This Agreement shall be governed in accordance with the laws of the State of
New Jersey without regard to its conflicts of law principles.

 

5.This Agreement may not be changed, modified or otherwise amended orally.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

Prateek Kumar Solanki   Majesco       By: /s/ Prateek Kumar   By: /s/ Bithindra
Bhattacharya   Name: Prateek Kumar     Name: Bithindra Bhattacharya   Date:
7/18/2020     Date: 7/18/2020

 

 

 

 



